Opinion by
Mr. Justice McCollum,
There was evidence in the case from which the jury might have found that Greenwald and Kahn were the immediate successors of McQuaide in the occupancy of the lots in question and that he was in possession of them as early as 1860. At a sheriff’s sale in 1866 they acquired his title to or interest in them, and thereafter for a period of nineteen years they used them for “ droveyard purposes ” and paid all the taxes on them, including the assessments for municipal improvements. It is a circumstance worthy of note that while McQuaide, Greenwald and Kahn were living Hasson and Duff who owned the lots in 1856 offered no resistance to their possession or the possession of their successors in title. In December, 1892, Has-son conveyed his interest in them to his brother, the present plaintiff, who having obtained a deed from the heirs of Duff in January, 1893, leased them in April of that year to Winters. This was the first assertion by lease of the Hasson and Duff title, and it was obviously made to enable the plaintiffs to secure possession and compel the defendant to abandon his claim, or bring suit to enforce it. The evidence submitted on the trial afforded but slight ground, if any, for an inference that Greenwald and Kahn were at any time the tenants of Hasson and Duff, or that they paid the taxes for the use of the lots. The declaration testified to by Kraft as having been made to him by Hasson in 1865 was not sufficient to warrant it. That declaration, if made, was quite as consistent with a possession under McQuaide whose title Greenwald and Kahn acquired the next year as a possession under Hasson and Duff. Besides, an inference that the taxes were paid for the use of the lots was opposed to the admissions made on the trial, and to the testimony of J. R. Hasson the plaintiffs’ grantor. He testified distinctly that he paid all the taxes, directly, or advanced money *517to another person to pay them. He so testified after the plaintiffs’ offer to prove by him a different state of facts was rejected. Furnishing money to a person to pay taxes is not a leasing of lots in consideration of the lessee’s agreement to pay the taxes upon them and keep them fenced. But the rejected offer furnished no basis for the verdict of the jury, or for instructions to them. It could rightly have no place in either.
There was no evidence showing that McQuaide bought or leased the lots of Hasson and Duff, but there was evidence of his possession of them anterior to that of Greenwald and Kahn, and of their purchase of the lots at a judicial sale of them as his. The sale indicated that it was supposed by the creditors of McQuaide that he owned or had an interest in the lots and that such was the belief of Greenwald and Kahn is evidenced by their purchase of them. Their possession and payment of taxes and assessments for street improvements were therefore naturally referable to a claim by them of ownership of the lots on which the assessments were laid. But as it was not shown that McQuaide had title to the lots the purchasers took nothing by the sale, and the evidence of it .was valuable only as throwing light upon the nature and character of their claim and possession. The conditions under which the case was tried were not favorable to the ascertainment of the facts essential to a correct decision of it. The parties whose possession constituted the principal reliance of the defendant were dead and their death rendered the plaintiffs’ grantor incompetent to explain that possession. The litigants were therefore compelled to rely for their evidence, respecting the possession of the lots, upon the recollection of persons residing in the neighborhood of them. The evidence so obtained covered a period of thirty years and was somewhat conflicting. It was sufficient, however, to warrant the jury in finding a possession which clothed the defendant with title under the statute of limitations, and so the learned court below regarded it. Was it submitted to them with proper instructions? Whilst the attention of the jury was called to every possible phase of the plaintiffs’ contention it seems to us that the defendant’s case was not adequately-presented to them. From what was said in the charge respecting the declaration testified to by Kraft as having been made to him by Kahn in 1865, the jury may have inferred that the *518declaration considered by itself was sufficient to justify them in finding that Greenwald and Kahn were then in possession of the lots under a lease from Hasson. For reasons already stated we think it could not be so regarded. We think, too, that the unqualified affirmance of the plaintiffs’ fourth point was misleading. By it the jury were told that if they believed Greenwald and Kahn were in possession of the lots by the permission, license or lease of Hasson and Duff, the plaintiffs were entitled to recover. True, there was an offer to prove such a possession by the plaintiff’s grantor but he was adjudged incompetent for that purpose and the offer was rejected. If the learned court thought there was any evidence in the case sufficient to warrant such a belief the attention of the jury should have been directed to it, and they ought, under the circumstances, to have been advised that the rejected offer should have no place in their deliberations. In other words they should have been instructed that their belief must rest on the evidence in the case, uninfluenced by an offer of evidence which was excluded. The instructions in regard to the possession of McQuaide ignored the testimony of Trauerman and Meyers, which was to the effect that he had exclusive possession of the lots from 1860 to 1865, and that he was succeeded in that possession by Greenwald and Kahn, who maintained it for nineteen years. In the instructions respecting the possession of the latter there was no reference to the admission in regard to it, or to the admission of their payment of taxes. In the last paragraph of the general charge the jury were told that “ generally where there is a long- lease the property is taxed in the name of the tenant,” although there was no evidence in the case of such a practice. In short it appears to us that the tendency of the charge considered as a whole was to unduly depreciate the defendant’s claim, while giving to the plaintiffs’ contention all the prominence and consideration it deserved.
The specifications of error are sustained, the judgment is reversed and a venire facias de novo is awarded.